Mortgage Elec. Registration Sys., Inc. v Congregation Shoneh Halochos (2020 NY Slip Op 07187)





Mortgage Elec. Registration Sys., Inc. v Congregation Shoneh Halochos


2020 NY Slip Op 07187


Decided on December 2, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 2, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
HECTOR D. LASALLE
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2017-13298
 (Index No. 31813/09)

[*1]Mortgage Electronic Registration System, Inc., etc., et al., appellants, 
vCongregation Shoneh Halochos, etc., respondent, et al., defendants.


McLaughlin & Stern LLP, Great Neck, NY (Todd Harris Hesekiel and Benjamin S. Kaplan of counsel), for appellants.

DECISION & ORDER
In an action pursuant to RPAPL article 15 to quiet title to real property and for declaratory relief, the plaintiffs appeal from an order of the Supreme Court, Kings County (Devin P. Cohen, J.), dated June 23, 2017. The order granted those branches of the motion of the defendant Congregation Shoneh Halochos which were pursuant to CPLR 5015(a)(4) to vacate so much of an order and judgment (one paper) of the same court (Ellen M. Spodek, J.) dated April 16, 2011, as granted the plaintiffs' motion for leave to enter a default judgment against the defendant Congregation Shoneh Halochos, and to dismiss the amended complaint insofar as asserted against it for lack of personal jurisdiction, and thereupon, directed dismissal of the amended complaint in its entirety.
ORDERED that the appeal from the order is dismissed, without costs or disbursements, as the order appealed from was superseded by an order of the same court dated August 30, 2018, made upon reargument (see Mortgage Electronic Registration System, Inc. v Congregation Shoneh Halochos, _____ AD3d _____ [Appellate Division Docket No. 2019-04735; decided herewith]).
SCHEINKMAN, P.J., LASALLE, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court